1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
3.	Applicant’s election without traverse of the invention of Group I in the reply filed on August 10, 2021 is acknowledged.
Applicant’s election of the species in which (A) is acute kidney injury, (B) is a Klotho protein sequence fused to immunoglobulin Fc domain, and (C) the Klotho protein sequence is SEQ ID NO:4 in the telephone interview on August 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The amendment filed September 26, 2022 deleted the elected species in which (C) the Klotho protein sequence is SEQ ID NO:4.  Search and examination has been extended to the species in which the Klotho protein sequence is SEQ ID NO:9.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 20, 2021.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 10, seventh line from the bottom, the relationship between the direct-acting smooth muscle relaxants and the hydralazine is unclear.  It is unclear if the hydralazine is an example or optional embodiment of the direct acting smooth muscle relaxants; if the two are alternatives to one another; or if the direct-acting smooth muscle relaxants are to be limited to hydralazine.  It is noted that, in comparison to the other nephrotoxin categories listed in the claim, the “optionally selected from” language is missing from this line.
6.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 has been amended to recite that the immunoglobulin Fc domain has at least 99% amino acid sequence identity to SEQ ID NO:74.  Dependent claim 13 has been amended to recite that the immunoglobulin Fc domain has at least 99% amino acid sequence identity to SEQ ID NO:74, i.e. the same limitation present in the independent claim.  Dependent claim 13 is identical in scope with the independent claim, rather than further limiting the scope of the independent claim, and claim 13 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claim 10 is objected to because of the following informalities:  At claim 10, page 5 of the response filed September 26, 2022, last two lines, “diuretics” (both occurrences) should be changed to “diuretic” so as to match the indefinite article “a”.  Appropriate correction is required.
8.	Instant claims 1-15 and 31-33 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/425,237 because the provisional application, under the test of 35 U.S.C. 112(a), for example, does not disclose administration of a Klotho protein which is SEQ ID NO:4, SEQ ID NO:9, or SEQ ID NO:109; does not disclose administration of a Klotho protein fused with at least a portion of an immunoglobulin Fc domain or with at least a portion of a protease recognition sequence; and does not disclose a method of improving health in general or a method of maintaining youthfulness.
Instant claims 1-15 and 31-33 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/456,318 because the provisional application, under the test of 35 U.S.C. 112(a), for example, does not disclose pharmaceutically acceptable excipients in general; does not disclose administration of a Klotho protein which is SEQ ID NO:4, SEQ ID NO:9, or SEQ ID NO:109; does not disclose administration of a Klotho protein fused with at least a portion of an immunoglobulin Fc domain or with at least a portion of a protease recognition sequence; does not disclose a method of improving health in general or a method of maintaining youthfulness; does not disclose all of the conditions, diseases, and disorders recited in instant claims 2 and 9; and does not disclose all of the nephrotoxins recited in instant claim 10.
9.	Claims 1-3, 6, 11-15, and 31-33 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059.  The WO Patent Application ‘885 teaches a fusion protein comprising human secretory Klotho protein linked at its C-terminus, optionally via a linker, to an immunoglobulin.  In the WO Patent Application ‘885’s preferred fusion protein, identified as SEQ ID NO:2, the immunoglobulin at residues 527-754 is human IgG1 heavy chain (hinge 1 - CH2 - CH3), which has 100% sequence identity with Inventors’ SEQ ID NO:74.  The fusion protein is administered to humans in order to treat or prevent aging symptoms such as arteriosclerosis, hair loss, and soft tissue calcification, and in order to treat or prevent kidney disease, cachexia, and osteoarthritis.  The fusion protein is administered to a cachexia model mouse.  The fusion protein is administered in combination with a carrier, including additives such as buffering agents and tonicity adjusting agents, and can be administered subcutaneously, intramuscularly, intravenously, and by airway.  See, e.g., paragraphs [0010], [0027], [0041], [0042], [0050], [0054], [0056], [0116] - [0121], [0208] - [0213], and [0216], and claims 19-22 of the translation provided with Applicant’s Information Disclosure Statement.  The WO Patent Application ‘885 does not teach a fusion protein in which the Klotho protein is Inventors’ SEQ ID NO:4.  The WO Patent Application ‘059 teaches a fusion polypeptide comprising an alpha sKlotho protein, FGF23, and a modified Fc fragment having decreased binding to Fc-gamma-receptor and increased serum half-life.  A preferred fusion polypeptide has the sequence illustrated in SEQ ID NOS:47 and 49.  The fusion polypeptides of the WO Patent Application ‘059 are administered in order to treat or prevent Klotho-related diseases, such as an age-related condition including skin atrophy, muscle wasting, osteoporosis, and osteoarthritis; and kidney diseases including impaired kidney function, chronic renal disease, and chronic renal failure.  Intravenous administration is a preferred method of administration.  Pharmaceutical compositions can comprise a carrier or vehicle, and can also comprise wetting or emulsifying agents or pH buffering agents.  The pharmaceutical compositions can also be co-administered with heparin and with additional therapeutics.  See, e.g., page 4, lines 21-33; page 5, line 12 - page 6, line 8; page 33, lines 7-29; page 59, lines 18-29; page 60, lines 4-24; page 61, line 14 - page 62, line 13; page 63, lines 22-23; page 65, lines 3-28; page 67, line 27 - page 68, line 4; and pages 113-114.  The alpha sKlotho portions of SEQ ID NOS:47 and 49 of the WO Patent Application ‘059, at residues 34-549, have 100% amino acid sequence identity with Inventors’ SEQ ID NO:9.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the alpha sKlotho protein taught by the WO Patent Application ‘059 as the human secretory Klotho protein used in the fusion proteins taught by the WO Patent Application ‘885, because the WO Patent Application ‘885 does not set forth any limits on the Klotho protein which can be used in its fusion proteins; because both the WO Patent Application ‘885 and the WO Patent Application ‘059 use Klotho proteins in fusion proteins with Fc fragments in order to treat the same types of diseases and conditions; and because the simple substitution of one known element for another, with only the expected result that the modified fusion proteins continue to be useful therapeutically in the treatment or prevention of aging symptoms such as arteriosclerosis, hair loss, and soft tissue calcification, and of kidney disease, cachexia, and osteoarthritis, is prima facie obvious (see MPEP 2143(I)(B)).  The additional amino acids present in the alpha sKlotho of the WO Patent Application ‘059, i.e. the residues at positions 550-981, are not excluded from the recombinant fusion protein recited in the instant claims, because of the use of “comprising” language to define the recombinant fusion protein.  Alternatively, the additional amino acids can be designated as forming part of the linker disposed between the Klotho protein sequence and the immunoglobulin Fc domain as recited in the instant claims.  The instant claims do not set forth any limitations on the size and/or identity of the optional linker.  With respect to instant claim 6, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that administering the fusion protein of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059 will result in raising a concentration of soluble Klotho protein to at least some extent and for at least some period of time in any bodily fluid to which it is administered or with which it comes into contact, because administering a substance into a body would have been expected to raise the concentration of the substance in the body.  Note that the claim does not specify any particular level or period of time.  With respect to instant claim 11 and 31-33, SEQ ID NO:47 of the WO Patent Application ‘059 comprises phenylalanine at residue 45, cysteine at residue 370, phenylalanine at residue 352, and histidine at residue 193 (relying upon Inventors’ SEQ ID NO:1 for the residue numbering). 
10.	Claims 1-3, 6, 11-15, and 31-33 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059 as applied against claims 1-3, 6, 11-15, and 31-33 above, and further in view of the Hu et al article (Kidney International, Vol. 78, pages 1240-1251).  The WO Patent Application ‘885 and the WO Patent Application ‘059 teach using their fusion proteins comprising Klotho protein-Fc to treat kidney disease in general, but do not teach using the fusion proteins to treat acute kidney injury in particular.  The Hu et al article teaches that rats with acute kidney injury (AKI), caused by renal ischemia-reperfusion injury, can be treated by administration of recombinant Klotho.  AKI is characterized as a state of acute reversible Klotho deficiency, and that restoration of Klotho levels attenuates renal damage and promotes recovery from AKI.  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat acute kidney injury, such as that caused by renal ischemia, in the treatment method of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059, because the WO Patent Application ‘885 and the WO Patent Application ‘059 teach the treatment of kidney disease in general; because the Hu et al article teaches that Klotho protein, which is the active agent present in the fusion proteins of the WO Patent Application ‘885 and the WO Patent Application ‘059, is useful in the treatment of acute kidney injury; because the Fc portion of the fusion protein of the WO Patent Application ‘885 and the WO Patent Application ‘059 would not have been expected to interfere with the therapeutic activity of the Klotho protein portion; and because it is routine in the conjugate and fusion protein arts to administer a conjugate or fusion protein for the same purposes for which the unconjugated/non-fused active agent is administered, i.e. so as to treat the same disease treated by the Hu et al article.
11.	Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059 in further in view of the Hu et al article (Kidney International, Vol. 78, pages 1240-1251).  Application of the WO Patent Application ‘885, the WO Patent Application ‘059, and the Hu et al article is the same as in the above rejection of claims 1-3, 6, 11-15, and 31-33.  The WO Patent Application ‘885, the WO Patent Application ‘059, and the Hu et al article do not teach determining a dosage and dosage schedule for the fusion protein of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059 based upon the deficiency of soluble Klotho protein in a bodily fluid and based upon the rate upon which soluble Klotho protein declines in a bodily fluid after treatment.  However, the Hu et al article teaches that Klotho protein is reduced in the kidneys, plasma, and urine of rats with acute kidney injury (AKI), and is a biomarker for AKI (see page 1242, column 1, second full paragraph through column 2, line 11); that Klotho deficiency accentuates AKI (see page 1242, column 2, first full paragraph); that Klotho administration decreases kidney damage and enhances kidney recovery in AKI rats (see page 1244, column 2, first full paragraph); and that Klotho administration increases Klotho protein levels in the kidneys and blood of treated rats, and which blood levels diminish over the next two days (see page 1244, column 2, last three lines, through page 1245, column 2, first full paragraph) compared to AKI rats not treated with Klotho protein.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine Klotho levels in the kidney, blood, or urine of a subject to be treated with the fusion protein of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059 and further by the Hu et al article, and to determine the dosage of the Klotho protein based upon the amounts necessary to increase Klotho protein levels in the kidney, blood and/or urine, because the Hu et al article teaches that Klotho deficiency accentuates kidney injury, and that Klotho administration increases Klotho levels, decreases kidney damage, and enhances kidney recovery, and because one of ordinary skill in the art would have been lead to increase Klotho levels so as to decrease kidney damage and enhance kidney recovery consistent with the teachings of the Hu et al article.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal fusion protein dosages and administration times necessary to increase and maintain Klotho levels in the subjects being treated according to the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059 and further by the Hu et al article, because dosage and administration time are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  No evidence of criticality is seen for any of the doses and administration times recited in claims 7 and 8.
12.	Claims 1-3, 6, 9-15, and 31-33 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059 as applied against claims 1-3, 6, 11-15, and 31-33 above, and further in view of the Korean Patent Application 2017/111384.  The WO Patent Application ‘885 and the WO Patent Application ‘059 teach using their fusion proteins comprising Klotho protein-Fc to treat kidney disease in general, but do not teach using the fusion proteins to treat acute kidney injury in particular.  The Korean Patent Application ‘384 teaches a pharmaceutical composition comprising a Klotho peptide having 1012 amino acids (SEQ ID NO:1).  The Klotho peptide can be combined with a carrier or diluent, such as phosphate buffered saline.  The pharmaceutical composition is administered in order to inhibit renal toxicity by immunosuppressants, especially tacrolimus, which is administered to kidney transplant recipients.  See, e.g., page 1, third, fourth, seventh through ninth, and eleventh paragraphs; page 3, fifth and sixth paragraphs; and claims 1-3; of the attached machine translation.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat renal toxicity by immunosuppressants, especially tacrolimus, e.g., in kidney transplant recipients, in the treatment method of the WO Patent Application ‘885 as modified above by the WO Patent Application ‘059, because the WO Patent Application ‘885 and the WO Patent Application ‘059 teach the treatment of kidney disease in general; because the Korean Patent Application ‘384 teaches that Klotho protein, which is the active agent present in the fusion proteins of the WO Patent Application ‘885 and the WO Patent Application ‘059, is useful in the treatment of renal toxicity by immunosuppressants, especially tacrolimus, e.g., in kidney transplant recipients; because the Fc portion of the fusion protein of the WO Patent Application ‘885 and the WO Patent Application ‘059 would not have been expected to interfere with the therapeutic activity of the Klotho protein portion; and because it is routine in the conjugate and fusion protein arts to administer a conjugate or fusion protein for the same purposes for which the unconjugated/non-fused active agent is administered, i.e. so as to treat the same disease treated by the Korean Patent Application ‘384.
13.	Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
	The terminal disclaimer filed September 26, 2022 has been approved and overcomes the provisional non-statutory double patenting rejections set forth in sections 8 and 9 of the Office action mailed March 24, 2022.
	Applicant traverses the obviousness rejections based upon the WO Patent Application 00/27885 and the WO Patent Application 2016/088059 as the primary references, on the grounds that the references do not teach or suggest an administering step as is recited in the instant claims.  The examiner disagrees.  The WO Patent Application ‘885 teaches an administering step at, e.g., paragraphs [01120], [0121], and [0211].  The WO Patent Application ‘059 teaches an administering step at, e.g., page 59, lines 18-29; page 60, lines 4-24; page 61, line 14 - page 62, line 13; page 63, lines 22-23; page 65, lines 3-28; and page 67, line 27 - page 68, line 4.
	Claims 9 and 10 are now included in the obviousness rejection over the WO Patent Application 00/27885 in view of the WO Patent Application 2016/088059 and further in view of the Korean Patent Application 2017/111384.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 23, 2022